UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 ————— FORM 10-Q ————— þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from: to KYTO BIOPHARMA, INC. (Exact name of registrant as specified in its charter) FLORIDA 000-50390 65-1086538 (State or Other Jurisdiction (Commission (I.R.S. Employer of Incorporation) File Number) Identification No.) B1-114 Belmont Avenue Toronto, Ontario Canada M5R 1P8 (Address of Principal Executive Office) (Zip Code) (416) 960-8790 (Registrant’s telephone number, including area code) N/A (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.þ Yes ¨ No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (ss. 232.405 of this chapter) during the preceding 12 (or for such shorter period that the registrant was required to submit and post such files). o Yes ¨ No Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Act). ¨ Yes þ No Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. 12,998,482 Common Shares - $0.0001 Par Value - as of November 12, 2010 UNITED STATES KYTO BIOPHARMA, INC. AND SUBSIDIARY (A Development Stage Company) INDEX PART I. FINANCIAL INFORMATION Item 1. Financial Statements 1 Consolidated Balance Sheets as ofSeptember 30, 2010 (Unaudited) and March 31, 2010 1 Unaudited Consolidated Statements of Operations for theThree and Six MonthsEndedSeptember 30, 2010 and 2009 and for the period from March 5, 1999 (Inception) to September 30, 2010 2 Unaudited Consolidated Statements of Cash Flows for the Three and SixMonths EndedSeptember 30, 2010 and 2009 and for the period from March 5, 1999 (Inception) to September 30, 2010 3 Notes To Unaudited Consolidated Financial Statements 4 Item 2. Management’s Discussion and Analysis of Financial Conditions and Results of Operations. 9 Item 3. Quantitative and Qualitative Disclosures About Market Risk. 11 Item 4. Controls and Procedures. 11 PART II. OTHER INFORMATION Item 1. Legal Proceedings. 12 Item 1A. Risk Factors. 12 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds. 12 Item 3. Defaults Upon Senior Securities. 12 Item 4. (Removed and Reserved) 12 Item 5. Other Information 12 Item 6. Exhibits 13 i PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS KYTO BIOPHARMA, INC. AND SUBSIDIARY (A Development Stage Company) CONSOLIDATED BALANCE SHEET S September 30 March 31, (Unaudited) (Restated) ASSETS Current Assets Cash $ $ Total Current Assets Other Assets Patent Rights Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY ( DEFICIT) Current Liabilities Accounts payable $ $ Accrued liabilities - related party Accrued interest payable - related party Accrued interest payable - preferred convertible stock Loan payable-related party Note payable-related party Total Current Liabilities Commitments and Contingencies Stockholders'Deficit Preferred convertible stock, $1.00 par value, 1,000,000 shares authorized, 473,624 issued and outstanding as of September 30, 2010 and March 31, 2010 respectively Common stock, $0.0001 par value, 25,000,000 shares authorized, 12,998,482issued and outstanding as of September 30, 2010 and March 31, 2010 respectively Additional paid-in capital Deficit accumulated during development stage ) ) Accumulated other comprehensive loss ) ) Total Stockholders'Deficit ) ) Total Liabilities and Stockholders'Deficit $ $ See accompanying notes to unaudited consolidated financial statements. 1 KYTO BIOPHARMA, INC. AND SUBSIDIARY (A Development Stage Company) UNAUDITED CONSOLIDATED STATEMENTS OF OPERATIONS For the period from March 5, 1999 For TheQuarter Ended For The Six Months Ended (inception) to September 30 September 30 September 30, Operating Expenses Compensation $
